Citation Nr: 0810266	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for left ankle 
disorder with postoperative scar, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO assigned a 10 
percent rating for the veteran's service-connected left ankle 
disability, effective from April 2003.  The veteran disagreed 
in January 2004, maintaining that he was entitled to a 30 
percent rating.

While the claims folder contains a November 2006 statement of 
the case with respect to a September 2005 rating decision 
which denied the veteran's claims for service connection for 
hearing loss, tinnitus, and a left arm disorder, the record 
does not reflect a substantive appeal as to these claims.  
Therefore, these issues are not subjects for current 
appellate review.  

The record also reflects that in his January 2004 notice of 
disagreement, the veteran expressed a desire to have a 
hearing before the Board in the event he was not provided 
with a 30 percent rating.  However, his subsequent January 
2005 substantive appeal does not reflect that he desires such 
a hearing.  As the veteran's substantive appeal was filed 
after the notice of disagreement, the Board finds that the 
veteran no longer desires a hearing before the Board.  
Consequently, no further efforts to provide the veteran with 
a Board hearing are necessary in this matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran did not receive notice that complies with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Such notice 
should be sent to the veteran.  In requesting a 30 percent 
rating, the veteran has also demonstrated that he may not be 
familiar with the rating criteria applicable to his 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2007), which provides for a maximum rating for limited ankle 
motion of 20 percent.  Thus, there is also evidence that the 
veteran has been prejudiced as a result of this inadequate 
notice.

The veteran's representative has also recently asserted that 
the veteran's left ankle disorder has worsened, and the most 
recent VA examination was conducted in December 2004.  
Therefore, while the case is in remand status, the Board 
finds that the veteran should be afforded a new examination 
to ascertain the current severity of this service-connected 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim, as outlined in 
Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  Arrangements should be made to 
obtain any additional VA treatment 
records for the veteran's left ankle, 
dated since February 2005.

3.  Thereafter, schedule the veteran 
for a VA examination of his left ankle 
and postoperative scar.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary studies 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left ankle disorder 
with postoperative scar.  

The examiner should report the range of 
motion measurements for the left ankle, 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
pain during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left ankle 
is used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should also describe the 
postoperative scar, including its size 
and whether or not it is painful on 
examination or unstable (i.e., frequent 
loss of covering of skin over the 
scar).

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


